—Judgment, Supreme Court, New York County (Renee White, J.), rendered February 1, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the evidence warranted the inference that defendant was a participant in the drug sale (see, People v Bello, 92 NY2d 523).
Defendant’s motion for a mistrial based on the prosecutor’s summation was properly denied since objections to the chai*109lenged comments were sustained and the comments were in part responsive to the defense summation. In any event, they do not warrant reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Marlow, JJ.